DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on November 14, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0006] of Applicants’ specification contains a typographical error.  Applicants may consider amending as follows: “so that the date seed media forms a [[data]] date seed media bed layer”
Appropriate correction is required.
Claim Interpretation
Claim 1 recites “providing a date seed media in a treatment tank, the date seed media having a date seed density and comprising processed date seeds, such that the date seed media forms a date seed media bed layer operable to remove suspended solids from the water stream.”  It is noted that “a date seed density” is an undefined density.  Thus, “a date seed density” may be any density.  
Claim 1 recites “comprising processed date seeds”.  It is noted that “processed date seeds” is an undefined process.  Thus, “comprising processed date seeds” may be any process.  
Claim 2 recites “the step of selecting a predetermined particle size of the date seed media, the predetermined particle size selected to accumulate suspended solids in the date seed media bed layer such that the treated suspended solids content is less than a target level.”  It is noted that “a target level” is an undefined level.  Thus, the “target level” may be any level.  Similarly, “a target size of suspended solids”, as recited in claim 3, may be any “target size”.  
Claim 4 recites “determining a filter operation criterion”.  It is noted that “a filter operation criterion” is an undefined criteria and/or operation.  Thus, “a filter operation criterion” may be any operation, including the termination of filtering operation, and/or standard/criteria.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the step of selecting a predetermined particle size of the date seed media, the predetermined particle size selected to accumulate suspended solids in the date seed media bed layer such that the treated suspended solids content is less than a target level.”  Claim 2 is indefinite since the “predetermined particle size” limitation is based upon an undefined “suspended solids” limitation.  
Claim 3 recites “the step of selecting a predetermined particle size of the date seed media, the predetermined particle size selected based upon a target size of suspended solids within the water stream.”  Claim 3 is indefinite since the “predetermined particle size” limitation is based upon an undefined “target size of suspended solids within the water stream” limitation.  
Claim 7 recites “accumulating suspended solids in the alternate media bed layer.”  Claim 7, depends upon claim 1, which recites “accumulating suspended solids in the date seed media bed layer.”  It is unclear how suspended solids are present in both the date seed media bed layer and the alternate media bed layer.  It is unclear if suspended solids in the alternate media bed layer is the same or different from the suspended solids in the date seed media bed layer.  
Claims 8 and 9 are also rejected by virtue of its dependency. 
Claim 8 recites “such that the date seed media bed layer is positioned above the alternate media bed layer after backwashing in an absence of support between media bed layers.”  It is unclear if this limitation is a step of the claimed method or a functional property of the density relationship of the media bed layers, “an alternate media with an alternate media density greater than the date seed media density” limitation, that occurs only in response to “after backwashing in an absence of support between media bed layers”.  
Claim 9 recites “such that when the date seed media bed layer is positioned above the alternate media bed layer, larger suspended solids are accumulated in the date seed media bed layer, while smaller suspended solids pass through the date seed media layer and are accumulated in the alternate media bed layer.”  It is unclear if this limitation is a step of the claimed method or a functional property of the particle size  relationship of the media bed layers, “the date seed media has a predetermined particle size greater than an alternate media particle size” limitation, that occurs only in response to “when the date seed media bed layer is positioned above the alternate media bed layer, larger suspended solids are accumulated in the date seed media bed layer, while smaller suspended solids pass through the date seed media layer and are accumulated in the alternate media bed layer”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafiq, M., A. A. Alazba, and M. T. Amin. "Removal of heavy metals from wastewater using date palm as a biosorbent: a comparative review." Sains Malaysiana 47.1 (2018): 35-49 (hereinafter NPL) in view of GB 2388557 (hereinafter GB 557), and alternative, further in view of Riahi, Khalifa, Abdallah Ben Mammou, and Béchir Ben Thayer. "Date-palm fibers media filters as a potential technology for tertiary domestic wastewater treatment." Journal of hazardous materials 161.2-3 (2009): 608-613 (hereinafter NPL2).  
NPL discloses wastewater treatment through adsorption using date palm (see NPL abstract, page 38, first full paragraph – 45, last paragraph, figures 1 & 5, and tables 5 & 6).  NPL discloses that “DP is considered the best biosorbent for the removal of all types of effluent from industrial wastewater, but is particular effective for the removal of heavy metals” (see NPL page 38, last paragraph).  NPL discloses that “the adsorption systems involving AC has become popular in industrial-scale filtration processes”; that “[C]ommercially available ACs is still expensive and cause different problems to the environment, such as the non-biodegradable nature of silica gel. Therefore, researchers have attempted to develop AC from renewable sources that are widely available and economical in use” and the “ACs derived from these natural materials possesses a highly porous structure and large surface area … found to adsorb a variety of contaminants, such as metals, dyes and phenols, which have been used effectively for the treatment of domestic and industrial wastewaters. DP wastes contain high amount of carbon (62 wt. %). Thus, it is the best renewable source for AC production of water purification on an industrial scale” (see NPL page 39, right column, first full paragraph; see also NPL page 36, first full paragraph – page 38, last paragraph).  The date palm waste can be in either a raw or a modified form, such as undergoing a washing, filtering, drying, crushing/grinding (see NPL page 40, right column, first full paragraph, page 43, last full paragraph – page 44, right column, first full paragraph).  NPL discloses examples of heavy metal adsorption using DP waste (see NPL page 39, last full paragraph – page 40, right column, continuing paragraph) 
Thus, NPL is deemed to disclose a method of treating a water stream by filtration, the method comprising the steps of: providing a date seed media, the date seed media having a date seed density and comprising processed date seeds, such that the date seed media forms a date seed media bed layer operable to remove suspended solids from the water stream, the water stream comprising suspended solids and defining a suspended solids content; filtering the water stream with the date seed media bed layer; accumulating suspended solids in the date seed media bed layer.
NPL does not disclose an apparatus for using activated carbon deprived from date seeds for wastewater treatment through adsorption.  Thus, NPL does not explicitly disclose a method of treating a water stream comprising providing a date seed media in a treatment tank, introducing the water stream to the treatment tank, such that the water stream flows through the date seed media bed layer; and generating a treated water stream from the treatment tank, such that the treated water stream has a treated suspended solids content less than the suspended solids content of the water stream.
GB 557 discloses a wastewater treatment system comprising a multi-layer bed in a column, having 1 to 6 layers of inert material of differing materials (see GB 557 abstract, figures 1 & 3 and page 1, line 7 – page 2, line 27; page 8, line 27 – page 9, line 14; page 11, lines 11-16, line 26 – page 13, line 7; page 15, line 4-9).  GB 557 discloses “a treatment system for use in effecting solids-liquid separation in which the solids present is of non biological nature, e.g. inorganic particulate material such as metal or metal-containing particulate material, the system including a filter bed comprising four layers of inert particulate material such that, from the top layer (first layer) to the bottom layer (fourth  layer), the coarseness of the particles decreases while the density of the particulate material increases” and a “treatment system for liquid-based media, e.g. waste water, the system including a fluidisable bed comprising four layers of inert particulate material such that, from the top layer (first layer) to the bottom layer (fourth layer), the coarseness of the particles decreases while the density of the particulate material increases and means for feeding liquid-based medium as an upflow through the bed” (see GB 557 page 1, lines 15 – 28; see also GB 557 page 8, lines 6-9; page 8, line 27 – page 9, line 14; figures 1 & 3).  GB 557 discloses that “the particulate material forming the first layer may be selected from the group comprising anthracite, glass, cinders, activated carbon and mixtures of two or more of these materials”; “the particulate material forming the second layer may be selected from the group comprising crushed flint, silica, quartz and mixtures of two or more of these materials”; “the particulate material forming the third layer may be garnet, alumina (preferably calcined alumina), stone, granite, brick, porcelain and mixtures of two or more of these materials” and “the particulate material forming the fourth layer may be magnetite and/or ilmenite” (see GB 557 page 6, line 22 – page 7, line 6).
GB 557 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. wastewater treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the apparatus/treatment tank/column of GB 557 to treat wastewater with the DP absorbent of NPL because one of ordinary skill in the art would need an apparatus in which to use the DP absorbent to absorb a contaminant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the apparatus/treatment tank/column of GB 557 to treat wastewater with the DP absorbent of NPL and reasonably expect the resulting apparatus to work as the prior art intended.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the activated carbon layer of GB 557 with the DP absorbent of NPL, which is an activated carbon, because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
It is noted that the NPL in view of GB 557 necessarily discloses “accumulating suspended solids in the date seed media bed layer” and “the treated water stream has a treated suspended solids content less than the suspended solids content of the water stream”.  The “efficiency of the adsorption relies on the capability of the adsorbent to adsorb metal ions from the solutions onto its surfaces. Activated carbon (AC) has been suggested as a suitable adsorbent owing to its high adsorption capacity” (see NPL page 37, first full paragraph).  The contaminant, metal ions is deemed a suspended solid.  The act of adsorption of the metal ion on the date palm seed adsorbent will necessarily cause accumulation of the suspended solids onto the adsorbent.  By the act of adsorption of the metal ion on the date palm seed adsorbent, the original water stream will have a portion of the suspended solids and thus, the treated water stream will necessarily have a lower suspended solids content than the water stream.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  The method and system of the combined prior art is similar to the method recited in claim 1.  Moreover, the method and system of the combined prior art is similar to the method as disclosed in Applicants’ specification.  Therefore, the method and system of the combined prior art appears to be substantially identical to the claimed method and thus inherently would possess the claimed functional properties—unless these properties arise from features not yet claimed.
Thus, NPL in view of GB 557 is deemed to disclose a method of treating a water stream by filtration, the method comprising the steps of: providing a date seed media in a treatment tank, the date seed media having a date seed density and comprising processed date seeds, such that the date seed media forms a date seed media bed layer operable to remove suspended solids from the water stream, the water stream comprising suspended solids and defining a suspended solids content; introducing the water stream to the treatment tank, such that the water stream flows through the date seed media bed layer; filtering the water stream with the date seed media bed layer; accumulating suspended solids in the date seed media bed layer; and generating a treated water stream from the treatment tank, such that the treated water stream has a treated suspended solids content less than the suspended solids content of the water stream
In the alternative, if NPL in view of GB 557 does not explicitly disclose a “such that the date seed media forms a date seed media bed layer operable to remove suspended solids from the water stream”, then this feature is nonetheless rendered obvious by NPL2.  
NPL in view of GB 557 discloses that examples of heavy metal adsorption using DP waste (see NPL page 39, last full paragraph – page 40, right column, continuing paragraph) and discloses using a treatment system comprising a plurality of media bed layers, including an activated carbon layer, wherein the activated carbon is formed from date palm seed media (see GB 557, figures 1 and 3, page 1, line 7-28, page 6, lines 19-24; see NPL page 39, right column, first full paragraph).  However, NPL in view of GB 557 also discloses that “DP wastes can be used as filtration media for the secondary and tertiary treatments of industrial wastewater” (see NPL page 45, first full paragraph) and “further studies should be conducted to improve the adsorption potential of the DP raw material using easy and cost-effective techniques, such as using DP waste in the form of dehydrated carbon or in the form of media filters”(see NPL page 45, continuing paragraph).  
NPL2 discloses a method of using a date-palm fibers filtration media bed layer to remove turbidity, phosphorus, organics in term of COD and helminth eggs from wastewater (see NPL2 abstract, page 609 Introduction, Materials and Methods, page 611, Discussion, and page 612, Conclusions and figures 1-3 and table 4-6).  In NPL2 a “glass column (55cm long, with an inner diameter of 6 cm) was packed with different bed heights (12, 24, and 36 cm) of filter media on a glass–wool support and was loaded with secondary effluent, which was domestic wastewater collected from an activated sludge treatment plant of the station of Medjez El Bab (North of Tunisia). Gravel was fitted at the outlet of the column in order to support medium and to prevent the loss of the adsorbent particles. The filter bed is backwashed with filtered wastewater” (see NPL2 page 609, Materials and Methods, 2.1 Filter setup; see also NPL2 Figure 1).  
NPL2 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. wastewater treatment
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the DP absorbent of NPL in view of GB 557 as a filter media bed layer in a column/treatment tank, as disclosed in NPL2 because NPL in view of GB 557 notes that one of ordinary skill in the art should pursue this form of a media filter for activated carbon formed from DP waste (“further studies should be conducted to improve the adsorption potential of the DP raw material using easy and cost-effective techniques, such as using DP waste in the form of dehydrated carbon or in the form of media filters”(see NPL page 45, continuing paragraph)), provides motivation for using activated carbon in a treatment tank/system (see GB 557 abstract, figures 1 & 3 and page 1, line 7 – page 2, line 27; page 8, line 27 – page 9, line 14; page 11, lines 11-16, line 26 – page 13, line 7; page 15, line 4-9), and NPL2 establishes that DP waste can be formed into an media bed layer (see NPL2 abstract, page 609 Introduction, Materials and Methods, page 611, Discussion, and page 612, Conclusions and figures 1-3 and table 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the DP absorbent of NPL in view of GB 557 as a filter media bed layer in a column/treatment tank, as disclosed in NPL2 and reasonably expect the resulting apparatus to work as prior art intended.  That is, the DP absorbent being in different forms, i.e. a fluidized bed reactor or a packed media bed layer, would cause absorption of a contaminant.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Thus, NPL in view of GB 557 and NPL2 is deemed to disclose providing a date seed media in a treatment tank, the date seed media having a date seed density and comprising processed date seeds, such that the date seed media forms a date seed media bed layer operable to remove suspended solids from the water stream.
Regarding claim 2, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 1. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses selecting a predetermined particle size of the date seed media (see rejection of claim 1; see NPL abstract, page 40, left column, first full paragraph – right column, first full paragraph, page 42, left column, first full paragraph – left column, first full paragraph; page 44, right column, first full paragraph; and figure 5; see GB 557 abstract, page 3, lines 20—24; page 4, lines 8-20; page 5, line 16 – page 6, line 9; see NPL2 page 611, 4.1 Filtration Mechanism), the predetermined particle size selected to accumulate suspended solids in the date seed media bed layer such that the treated suspended solids content is less than a target level (see NPL page 38, right column, last full paragraph -page 39, left column last full paragraph; page 39, right column, last full paragraph – page 40, right column, second paragraph; figure 3-8 and table 5-8; see GB 557 page 9, lines 5-15; see NPL2 page 611, 4.1 Filtration Mechanism (“This kind of structure provides both physical barrier and great adsorbing capacity due to its large surface area, resulting in high capture efficiency for suspended particles and other contaminants in wastewater”) 
Regarding claim 3, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 1. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the step of selecting a predetermined particle size of the date seed media (see rejection of claim 2), the predetermined particle size selected based upon a target size of suspended solids within the water stream (see rejection of claim 2).
Regarding claim 4, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 1. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the steps of: determining a filter operation criterion (see GB 557 page 11, line 25 – page 13, line 7; see NPL2, page 611, Backwashing); 
introducing a backwash stream to the treatment tank after the filter operation criterion has been triggered (see GB 557 page 2, lines 10-16, page 6, lines 16-17, page 18, line 23 – page 18, line 10, figure 3; see NPL2, page 611, Backwashing), 
the backwash stream operable to agitate the date seed media bed layer to remove trapped suspended solids within the date seed media bed layer (see GB 557 page 11, line 25 – page 13, line 7, page 13, line 25 – page 4, line 2, page 18, line 23 – page 18, line 10, figure 3 (the introduction of compressed air or other gas during the backwashing operation will necessarily cause agitation of the date seed media bed layer, which will necessarily allow for the removal of trapped suspended solids within the date seed media bed layer. The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement. “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.); see NPL2, page 611, Backwashing); 
and removing a backwash outlet stream from the treatment tank (see GB 557 page 11, line 25 – page 13, line 7, page 18, line 23 – page 18, line 10, figure 3; see NPL2, page 611, Backwashing).
Regarding claim 5, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 4. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the backwash stream comprises water (see rejection of claim 4).
Regarding claim 6, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 4. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the backwash stream further comprises air (see rejection of claim 4). 
Regarding claim 7, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 1. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the steps of filtering the water stream through an alternate media bed layer and accumulating suspended solids in the alternate media bed layer (see rejection of claim 1; see GB 557 abstract, figures 1 & 3 and page 1, line 7 – page 2, line 27; page 8, line 27 – page 9, line 14; page 11, lines 11-16, line 26 – page 13, line 7; page 15, line 4-9; see NPL2 abstract, page 609 Introduction, Materials and Methods, page 611, Discussion, and page 612, Conclusions and figures 1-3 and table 4-6). 
Regarding claim 8, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 7. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the alternate media bed layer comprises an alternate media with an alternate media density greater than the date seed media density (see rejection of claims 1 and 7; see GB 557 abstract, figures 1 & 3 and page 1, line 7 – page 2, line 27; page 8, line 27 – page 9, line 14; page 11, lines 11-16, line 26 – page 13, line 7; page 15, line 4-9 (GB 557 discloses a system comprising a filter bed comprising four layers of inert particulate material such that, from the top layer (first layer) to the bottom layer (fourth layer), the coarseness of the particles decreases while the density of the particulate material increases.  The top layer may be activated carbon.  In the method and system of NPL in view of GB 557 or NPL in view of GB 557 and NPL2, the top layer will be a date seed media bed layer formed from a date seed media comprising processed date seeds.  In the method and system of NPL in view of GB 557 or NPL in view of GB 557 and NPL2 the next layer(s) would be an alternate media wherein the coarseness of the particles decreases while the density of the particulate material increases. Thus, it is deemed the alternate media of the method and system of NPL in view of GB 557 or NPL in view of GB 557 and NPL2 will have a density greater than the date seed media density.),
such that the date seed media bed layer is positioned above the alternate media bed layer after backwashing in an absence of support between media bed layers (as noted above, this claim is deemed indefinite.  As a functional limitation, “such that the date seed media bed layer is positioned above the alternate media bed layer after backwashing in an absence of support between media bed layers” will necessarily occur in the method and system of NPL in view of GB 557 or NPL in view of GB 557 and NPL2. The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.). 
Regarding claim 9, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 7. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the date seed media has a predetermined particle size greater than an alternate media particle size (see rejection of claims 1 and 7; see GB 557 abstract, figures 1 & 3 and page 1, line 7 – page 2, line 27; page 8, line 27 – page 9, line 14; page 11, lines 11-16, line 26 – page 13, line 7; page 15, line 4-9 (GB 557 discloses a system comprising a filter bed comprising four layers of inert particulate material such that, from the top layer (first layer) to the bottom layer (fourth layer), the coarseness of the particles decreases while the density of the particulate material increases.  The top layer may be activated carbon.  In the method and system of NPL in view of GB 557 or NPL in view of GB 557 and NPL2, the top layer will be a date seed media bed layer formed from a date seed media comprising processed date seeds.  In the method and system of NPL in view of GB 557 or NPL in view of GB 557 and NPL2 the next layer(s) would be an alternate media wherein the coarseness of the particles decreases while the density of the particulate material increases. Thus, it is deemed the date seed media of the method and system of NPL in view of GB 557 or NPL in view of GB 557 and NPL2 will have a particle size greater than the alternate media particle size),
such that when the date seed media bed layer is positioned above the alternate media bed layer, larger suspended solids are accumulated in the date seed media bed layer, while smaller suspended solids pass through the date seed media layer and are accumulated in the alternate media bed layer (as noted above, this claim is deemed indefinite.  As a functional limitation, “such that when the date seed media bed layer is positioned above the alternate media bed layer, larger suspended solids are accumulated in the date seed media bed layer, while smaller suspended solids pass through the date seed media layer and are accumulated in the alternate media bed layer” will necessarily occur in the method and system of NPL in view of GB 557 or NPL in view of GB 557 and NPL2.  The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.).
Regarding claim 10, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 1. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the step of introducing the water stream to the treatment tank is performed to allow a downward flow of fluid through the date seed media bed layer with the assistance of gravity (see rejection of claim 1, see GB 557 figures 1 and 3 and page 2, lines 7-21, page 11, lines 1-16 (“The water enters the unit 10 at the top thereof and passes down through the multi-layer bed”); see NPL2 abstract, page 609 Introduction, Materials and Methods, page 611, Discussion, and page 612, Conclusions and figures 1-3 and table 4-6).
Regarding claim 11, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 1. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the step of introducing the water stream to the treatment tank is performed utilizing pressure to allow an upward flow of fluid through the date seed media bed layer (see rejection of claim 1; see GB 557 figure 3, page 2, lines 23-28, page 12, line 21 – page 13, line 2; see NPL2, page 611, Backwashing).
Regarding claim 12, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the invention as discussed above in claim 1. Further, NPL in view of GB 557 or NPL in view of GB 557 and NPL2 discloses the date seed media adsorbs water contaminants from the water stream (see rejection of claim 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/               Examiner, Art Unit 1773                                                                                                                                                                                         



/Jason M Greene/               Primary Examiner, Art Unit 1773